DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is a duplicate of claims 3. It appears that Applicant intended to introduce new set of dependent claims that depend from claim 2 (see claims 11-16). Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wine, does not reasonably provide enablement for any composition.
The instant specification only refers to composition as an agri-food, pharmaceutical, cosmetic or veterinary composition in general. The instant specification only describes and addresses red and white wines. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Applying these factors to claim 9:
(A) The breadth of the claims
The claim is broad in the scope in the sense that it encompasses any composition.
(B) The nature of the invention
The invention relates to a method for treating a composition, comprising introducing into said composition 3-mercaptopyruvate sulfurtransferase (3-MST) and a substrate of said 3-mercaptopyruvate sulfurtransferase in order to convert sulfites in the composition.
(C) - (E) State of the prior art/The level of ordinary skill/The level of predictability
Application of 3-mercaptopyruvate sulfurtransferase (3-MST) for conversion of sulfites is a new art. The art is not without uncertainty. Production of composition by treatment with 3-mercaptopyruvate sulfurtransferase in order to convert sulfites in the composition is an unpredictable art. In any case, when the skilled artisan attempts to calculate all the compositions containing sulfites, predictability is lost due to the complexity of art.
F. The amount of direction provided by the inventor
The entirety of the direction offered by the specification relates to wine. There is no direction provided for liquids other than grape must or wine.
G. The existence of working examples
The specification provides working examples related solely to white and red wine (see Figs. 4, 5, 6, 8). 
H. The quantity of experimentation
A large amount of experimentation, on the order of a number of man-years would be necessary to practice the invention within the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: presence of sulfite in the composition (see claim 1). Claim 1 does not recite that composition contains sulfite. Claim 1 also does not recite what sulfite is being converted to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarabac et al (3-Mercaptopyruvate sulfurtransferase: rapid equilibrium-ordered mechanism with cyanide as the acceptor substrate) in view of Valentine et al (3-MERCAPTOPYRUVATE SULFURTRANSFERASE (EC 2.8.1.2): A SIMPLE ASSAY ADAPTED TO HUMAN BLOOD CELLS).
In regard to claims 1, 2, 8 and 15, Jarabac et al discloses:
A steady-state kinetic analysis of 3-mercaptopyruvate sulfurtransferase (EC 2.8.1.2) using cyanide as the sulfur-acceptor substrate was performed. Measurement of pyruvate production gave initial velocity patterns and secondary plots characteristic of a rapid equilibrium-ordered sequential mechanism. Initial velocity data obtained by measuring the formation of thiocyanate, which is the other reaction product, revealed a discrepancy between the rates of pyruvate and thiocyanate production; the yield of thiocyanate per unit time was smaller than that of pyruvate for each reaction mixture. This velocity discrepancy, which diminished with approach to cyanide saturation, suggests that sulfur is not discharged from the enzyme as thiocyanate, but as elemental sulfur, and that thiocyanate is formed in a subsequent nonenzymic step. A formal mechanism which has a rapid equilibrium-ordered catalytic cycle and elemental sulfur as one of the initial reaction products is proposed. Computer simulation is used to show that this model is in agreement with all of the kinetic data (Abstract).
3-Mercaptopyruvate arises in vivo by transamination of cysteine. Subsequent transfer of the sulfur atom to any of various thiophiles, including thiols and inorganic sulfite, yields physiological sulfur at the sulfane level and permits further metabolism of the carbon chain as pyruvate (page 900).
The present study was undertaken to examine the formal mechanism of sulfur transfer by this enzyme with cyanide as the sulfur-acceptor substrate. In this system the formation of both reaction products, pyruvate and thiocyanate, can be followed (page 900).
Experimental Procedures Materials. Sodium 3-mercaptopyruvate was purchased from ICN Pharmaceuticals. Distilled water was deionized before use. All materials used were of the best grades commercially available. The 3-mercaptopyruvate sulfurtransferase used for these studies was purified from bovine kidney by the method of Jarabak & Westley (1978). The specific activity of the material obtained by this procedure was 807 µ of pyruvate per min per mg of protein. A sample of the enzyme solution gave two prominent bands and several faint ones on disc gel electrophoresis at pH 8.3. Clearly, the preparation was not homogeneous; however, in kinetic assays production of thiocyanate and pyruvate was linear with time and with enzyme concentration and there was no evidence for the presence of activities which might interfere with kinetic studies. Moreover, critical features of the kinetic behavior (see Figures 2-6) have been rechecked with an enzyme preparation lacking the major contaminant band; the behavior was unchanged. 
Enzyme Assays. 3-Mercaptopyruvate sulfurtransferase activity was assayed routinely by measuring thiocyanate production in a reaction mixture containing 3-mercaptopyruvate and potassium cyanide as substrates or, alternatively, by measuring pyruvate production in a mixture containing 3-mercaptopyruvate and 2-mercaptoethanol. Detailed procedures for these assays have been described previously (Vachek & Wood, 1972; Jarabak & Westley, 1978) (page 900).

Jarabac et al is silent as to the sulfites treatment with 3-mercaptopyruvate sulfurtransferase (EC 2.8.1.2). 
Valentine et al discloses:
3-Mercaptopyruvate (f-mercaptopyruvate) can be enzymatically decomposed to pyruvate and sulfur [1-3]. At pH values near neutrality, the sulfur liberated progressively inhibits enzymatic activity, probably as a result of remaining bound to the enzyme surface in polysulfide form [4}. At higher and more optimal pH, the enzyme acts as a transsulfurase with acceptors including cyanide [5], sulfite and sulfinates [6] and 8-mercapteethanal [1].
One of ordinary skill in the art would have been motivated to apply 3-mercaptopyruvate sulfurtransferase to sulfites in order to obtain sulfites conversion as suggested by Valentine et al.
In regard to claims 3-6 and 10-13, one of ordinary skill in the art would have been motivated to apply any conventional , well-known and widely available 3-mercaptopyruvate sulfurtransferases as suggested by Jarabac et al.
In regard to claims 7 and 14, one of ordinary skill in the art would have been motivated to apply -mercaptopyruvate sulfurtransferase treatment o any composition where conversion of sulfite is required.
In regard to claims 9 and 16, one of ordinary skill in the art would have been motivated to vary the stoichiometric ratio of the substrate to the sulfite present in the composition depending on the desired conversion result.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791